DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments and remarks, filed 18 March 2021, are acknowledged.  Applicant’s arguments have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claim(s) 1-7, 9-12, and 14-22 is/are pending.  Claim(s) 21-22 is/are new.  Claim(s) 1-7 and 15-20 was/were previously withdrawn.  Claim(s) 8 and 13 has/have been cancelled.  Claim(s) 9-12 and 14 is/are currently amended.  Claim(s) 9-12, 14, and 21-22 is/are currently under examination.

Priority
Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) to the provisional application(s), 62/409,608 filed 18 October 2016, is acknowledged.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s arguments and/or amendments.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton et al. (US 2006/0116752).
Regarding claim(s) 9, Norton teaches a medical device (stent delivery and deployment system, ¶ 0062, Figs. 17-22, #120) comprising: 
an elongate tubular member (catheter, Figs. 17-22, #122; sheath, Figs. 17 and 20, #134) defining a lumen (Fig. 24); and 
a band (stent, ¶ 0062-0063 ¶ 0065-0069, Figs. 17-22, #128 #10 #10’: ¶ 0069, “The stent…to form a hollow tubular structure having a tubular wall to define an interior surface and an exterior surface”) (in the absence of any specific structural limitations to a band, a stent that is shorter than a length of an elongate tubular member and) coupled to the elongate tubular member (stent #128 is coupled to catheter #122, as shown in Figs. 17 and 20; ¶ 0062, “Prior deployment sheath #134 substantially covers or even extends beyond the distal end #130 of the stent #128,” Fig. 24), the band comprising an outer layer controlling the mechanical properties of the band (¶ 0043, “wires #18 have… an outer member or layer of nitinol”) and an inner layer controlling the radiopacity of the band (¶ 0043, “wires #18 have an inner core of tantalum, gold, platinum, iridium or combination of thereof”); 
wherein the inner layer covers an entire inside surface of the outer layer (¶ 0043: inner core of wire #18 covers an entire inside surface of outer layer of wire #18).  
Regarding claim(s) 10, Norton teaches all limitations of claim(s) 9, as discussed above.
Norton further teaches that the outer layer comprises a superelastic material (¶ 0043, “outer 
Regarding claim(s) 11, Norton teaches all limitations of claim(s) 10, as discussed above.
Norton further teaches that the inner layer comprises a material deposited on the inside surface of the outer layer (¶ 0043: inner core of wire #18 comprises a material deposited on the inside surface of outer layer of wire #18).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s arguments and/or amendments.
Claim(s) 9-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warnack et al. (US  2006/0129045 - referred to as Warnack) in view of Bienvenu et al. (US 2013/0274867 - referred to as Bienvenu).
***Examiner notes that while multiple rejections with separate art are not typically applied to claims, this is a special case where claims 12 and 14 are not anticipated by/obvious over Norton (and no direct modification of Norton to achieve claims 12 and 14 appears to be reasonable), but claims 12 and 14 are not allowable because they are additionally made obvious by Warnack in view of Bienvenu.***
Regarding claim(s) 9-10, Warnack teaches a medical device (catheter, ¶ 0019, Figs. 1-5, #1) comprising: an elongate tubular member (inner tube, ¶ 0021, Figs. 1-5, #2) defining a lumen (inner lumen, ¶ 0021, Fig. 1, #17) and a band (marker arrangement, Fig. 1, #7 #8, including marker, ¶ 0009-0012 ¶ 0023, Figs. 1-5, #10, Fig. 1, #11, and tube-like cover, ¶ 0013) coupled to the elongate tubular member (¶ 0022, "marker arrangement #7, #8 that is disposed on the second inner tube ... markers #10, #11, constituting 
Warnack is silent on the material of the outer layer and does not explicitly teach that the outer layer [9] is controlling the mechanical properties of the band and [10] comprises a superelastic material.
In an analogous radiopaque medical device field of endeavor, Bienvenu teaches an outer layer controlling the mechanical properties of the band (¶ 0035, “outer member #122 may be … nickel titanium alloys such as Nitinol”; see table of ¶ 0041) (¶ 0006, “preferred structural members…such as nickel-titanium alloys [‘nitinol’]”) and an inner layer controlling the radiopacity of the band (¶ 0031, “radiopaque intermediate member #124 is more radiopaque than outer member #122”; ¶ 0036, “In a non-limiting example…intermediate member #124 is made of platinum-iridium alloy such as Pt10Ir or Pt20Ir”; see table of ¶ 0041 indicating an outer member of Nitinol and intermediate member of Pt10lr or Pt20lr, wherein a platinum iridium alloy coupled to nitinol is interpreted to control radiopacity [as interpreted in light of the instant specification ¶ 0017]), wherein the inner layer covers an entire inside surface of the outer layer (at least Fig. 2), wherein the outer layer comprises a superelastic material (¶ 0035, “outer member #122 may be … nickel titanium alloys such as Nitinol,” wherein nitinol is a superelastic material [as interpreted in light of the instant specification ¶ 0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band of the medical device as taught by Warnack to comprise an outer layer that controls the mechanical properties of the band and comprises a superelastic material, since such an outer layer controlling the mechanical properties of the band and comprising a superelastic material was known in the art as taught by Bienvenu.  The motivation would have been to utilize a 
Regarding claim(s) 12 and 14, Warnack in view of Bienvenu makes obvious all limitations of claim(s) 10, as discussed above.
Warnack further teaches:
the inner layer comprises a flat wire ribbon (¶ 0012, "wire can have various kinds of cross-sectional configurations, preferably...flat and rectangular cross-sections") mechanically coupled to the outer layer (¶ 0013, "cover the wrapped wire with an additional thin tube-like cover").
the flat wire ribbon (¶ 0012, "wire can have various kinds of cross-sectional configurations, preferably...flat and rectangular cross-sections") has a thickness between 0.001 and 0.002 inches (¶ 0010, "Preferred diameters of the wire of the marker according to the present invention are...0.04 mm," wherein 0.04 mm is equivalent to about 0.0016 inches) (it is noted that the claimed term 'between' has been interpreted under BRI in light of the specification as inclusive of the bounds, as applicant has not specifically excluded the bounds).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warnack et al. (US  2006/0129045 - referred to as Warnack) in view of Bienvenu et al. (US 2013/0274867 - referred to as Bienvenu) as applied to claim(s) 14 above, and further in view of Wang et al. (US 2005/0215874 - PGPUB of US 7,761,138 cited on IDS 06/03/2020 - referred to as Wang).
Regarding claim(s) 21, Warnack in view of Bienvenu makes obvious all limitations of claim(s) 14, as discussed above.
Warnack is silent on the dimensions of the outer layer and does not explicitly teach that the outer layer has a thickness between 0.002 and 0.006 inches.
In an analogous marker band field of endeavor, Wang teaches that the outer layer has a thickness of 0.005 inches or between 0.00005 and 0.005 inches (¶ 0009, “The marker includes multiple layers. The layers have a thickness of about 0.005 inches”; ¶ 0012, “marking system includes multiple, particularly three or more layers that each have a thickness between about 0.00005 inches and about 0.005 inches”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer layer of the device as made obvious by Warnack in view of Bienvenu to have a thickness between 0.002 and 0.006 inches, since an outer layer having a thickness of 0.005 inches or between 0.00005 and 0.005 inches was known in the art as taught by Wang; since a specific example in the prior art which is within a claimed range anticipates the range (MPEP § 2131.03, subsection I); a prima facie case of obviousness exists in the case where the claimed range overlaps or lies inside the range disclosed by the prior art (MPEP § 2144.05, subsection I); and since no criticality is given for the claimed range.  The motivation would have been to select thickness of marker layers in order to provide desirable imaging and mechanical characteristics (Wang, ¶ 0033), and there was reasonable expectation of success.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warnack et al. (US  2006/0129045 - referred to as Warnack) in view of Bienvenu et al. (US 2013/0274867 - referred to as Bienvenu) as applied to claim(s) 10 above, and further in view of McCormick et al. (US 5,045,071 - referred to as McCormick).
Regarding claim(s) 22, Warmack in view of Bienvenu makes obvious all limitations of claim(s) 10, as discussed above.
Warmack does not explicitly teach that the elongate tubular member comprises an outer layer and an inner layer, and wherein the band is disposed between the outer layer of the elongate tubular member and the inner layer of the elongate tubular member.
In an analogous catheter band field of endeavor, McCormick teaches a medical device (catheter or tracheal tube, col. 4, lines 47-48, Fig. 1, #10) comprising: an elongate tubular member (double-walled catheter or tracheal tube, col. 4, lines 47-48, Fig. 1, #10) defining a lumen (tube lumen, col. 1, line 26; see opening, Figs. 1-2, #20) and a band (metal band / cylindrical band of thin metal foil, Figs. 1-5, #30) coupled to the elongate tubular member (Figs. 1-2 and 4), 
wherein the elongate tubular member (double-walled catheter or tracheal tube #10) comprises an outer layer (second tube, Figs. 2-4, #50) and an inner layer (first tube, Figs. 2-4, #40), and 
wherein the band is disposed between the outer layer of the elongate tubular member and the inner layer of the elongate tubular member (col. 5, lines 33-50; col. 4, lines 59-61, “a cylindrical band of thin metal foil #30, having a distal edge #32, is encased within the tubular section #16 of the tube #10,” Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate tubular member and the band of the medical device as made obvious by Warmack in view of Bienvenu such that the elongate tubular member comprises an outer layer and an inner layer, and wherein the band is disposed between the outer layer of the elongate tubular member and the inner layer of the elongate tubular member, since such an elongate tubular member comprising an outer layer and an inner layer, wherein a band is disposed between the outer layer of the elongate tubular member and the inner layer of the elongate tubular member, was known in the art as taught by McCormick.  The motivation would have been to not introduce any surface discontinuities in the form of bumps or protrusions to an outer surface of the tubular section of the medical device, particularly for pediatric tracheal tubes (McCormick, col. 5, lines 44-50), and there was reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 18 March 2021 with respect to Drawings, Abstract, Claim Objections, and Rejections under 35 USC § 112 have been fully considered and are persuasive.
The objection(s) to the Drawings has/have been withdrawn in view of the applicant’s arguments on page(s) 7 that an updated specification and claim amendments were filed 18 March 2021.
The objection(s) to the Abstract has/have been withdrawn in view of the applicant’s arguments on page(s) 8 that an updated abstract was filed 18 March 2021.
The objection(s) to claim(s) 9 has/have been withdrawn in view of the applicant’s arguments on page(s) 8 that claim amendments were filed 18 March 2021.  
The rejection(s) of claim(s) 10-14 under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) is/are withdrawn in view of applicant’s arguments on page(s) 8 that claim amendments were filed 18 March 2021.  
Applicant's arguments filed 18 March 2021 with respect to Rejections under 35 USC § 102 and/or 103 have been fully considered but they are not persuasive for the following reasons.
Applicant argues on page(s) 8-11 regarding claim(s) 9 that the cited reference(s) does/do not describe that “the inner layer covers an entire inside surface of the outer layer” as claimed.  In response, the examiner respectfully submits that the argument has been considered but is moot because the argument is directed to the claims as amended and does not apply to the present teachings from Norton or Warmack in view of Bienvenu being used in the current rejection in view of the new ground of rejection necessitated by amendments.
Applicant’s additional arguments on page(s) 11-12 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of references teaches and/or makes obvious the claimed limitations.

Examiner Suggestions
Prior to mailing this Office action, Examiner attempted to contact Applicant's attorney of record Jason McCammon (Reg. No. 59,319) between May 13 and 19, 2021, but could not reach Applicant's attorney of record.
In the interest of advancing prosecution, Examiner suggests bringing up claim 22 (and hence claim 10) to independent claim 9 as well as further reciting “wherein the elongate tubular member covers an entire inside surface of the inner layer.”  Examiner also suggests reciting “wherein the outer layer covers an entire outside surface of the inner layer.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 9-10, Bilge (US 2005/0021046) teaches a medical device comprising: an elongate tubular member (catheter, ¶ 0015-0016, Fig. 3, #30 having catheter tip, ¶ 0015-0016, Figs. 2-3, #25) defining a lumen (lumen of catheter #30, Fig. 3, and guide wire lumen, Figs. 2-3, #29); and a band (ring, ¶ 0014, Figs. 1 and 3, #20) coupled to the elongate tubular member (¶ 0016, “ring #20 to be slid over the catheter tip #25”), the band comprising a first material controlling the mechanical properties of the band and a second material controlling the radiopacity of the band (¶ 0014, “The ring #20 is constructed of a shape memory alloy such a nitinol or nitinol with other metal(s), for example, platinum, which is more radiopaque”); wherein the second material is a superelastic material (nitinol, ¶ 0014, wherein nitinol is a superelastic material [as interpreted in light of the instant specification ¶ 0016]).

Regarding claim(s) 9, Shan (US 2013/0096658) teaches a wire with an outer nitinol layer and inner radiopaque layer.

Regarding claim(s) 9, Weber (US 2005/0261760) in Fig. 2 teaches a multi-layered structure #26 that may further include one or more layers including a radiopaque material and/or one or more layers capable of enhancing the mechanical properties of structure #26.  

Regarding claim(s) 9, Becklund et al. (US 2018/0178023) is not considered prior art but teaches in Fig. 9 an outer layer controlling the mechanical properties of the band (¶ 0082, “outer layer #406 

Regarding claim(s) 9-10, 12, and 14, Garrison et al. (US 2010/0217276) teaches a medical device comprising: an elongate tubular member defining a lumen; an inner layer controlling the mechanical properties of the band (engaging element, ¶ 0065, Fig. 6, #68) and an outer layer controlling the radiopacity of the band (radiopaque wire, ¶ 0065, Figs. 6-7, #73 #74); wherein the inner layer covers an inside surface of the outer layer (¶ 0065, “radiopaque wire #73…may be wrapped around the engaging element #68 to improve radiopacity”); 
wherein [10] the inner layer comprises a superelastic material (¶ 0065, “engaging element #68 can be made of a superelastic material, such as nitinol”); 
wherein [12/14] the radiopacity-controlling layer comprises a flat wire ribbon, the flat wire ribbon has a thickness between 0.001 and 0.002 inches (¶ 0065, “radiopaque wire #73, such as platinum ribbon #74 having…a thickness of 0.002 inch”).

The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 9-10, Gulachenski (US 2014/0094844) teaches a medical device (catheter, ¶ 0016-0019 ¶ 0022, Figs. 1-4) comprising: an elongate tubular member (catheter, ¶ 0016-0019 ¶ 0022, Figs. 1-4, including inner layer, ¶ 0016-0019 ¶ 0022, Figs. 1-4, #10) defining a lumen (inner lumen, ¶ 0022; ¶ 0015, "catheter used to deliver embolic agents") and a band coupled to the elongate tubular member (reinforcement layer #20, marker element #30, marker band #40 discussed below),  the band comprising an inner layer controlling the mechanical properties of the band (reinforcement layer, ¶ 0017, Figs. 2 and 4, #20: ¶ 0017, "reinforcement layer #20...may be made of stainless steel, nitinol, or similar materials," wherein nitinol is a superelastic material) and an outer layer controlling the radiopacity of the band (marker band, ¶ 0017, Fig. 4, #40: ¶ 0017, "marker band #40 is also made of a radiopaque material such as tantalum, gold, platinum, tungsten, other radiopaque materials, or combinations therein") (marker element, ¶ 0017 ¶ 0022, Figs. 2 and 4, #30: ¶ 0017, "marker element #30 is made of a radiopaque material such as tantalum, gold, platinum, tungsten, other radiopaque materials, or combinations therein"); wherein the inner layer covers part of an inside surface of the outer layer; wherein [10] the inner layer comprises a superelastic material (¶ 0017, "reinforcement layer #20...may be made of stainless steel, nitinol, or similar materials," wherein at least nitinol is a superelastic material [as interpreted in light of the instant specification ¶ 0016]). 

Regarding claim(s) 9-11, Krivoruchko (US 2008/0243069) teaches a medical device (catheter, ¶ 0023-0024, Fig. 1, #12) comprising: an elongate tubular member (inner tubular member, ¶ 0023-0024, Figs. 1 and 6-13, #24) defining a lumen (inner lumen, ¶ 0023, ¶ 0031, Figs. 6-13, #25: ¶ 0031, "inner lumen #25 of inner tubular member #24") and a band (radiopaque marker band, ¶ 0024-0025, Figs. 2-3, #40 #40' #42) coupled to the elongate tubular member (¶ 0024, "radiopaque marker bands #40 and #42 are provided on inner tubular member #24"), the band comprising an inner layer (tubular body, ¶ 0025, Figs. 2-3, #44) controlling the mechanical properties of the band (¶ 0005-0006 ¶ 0025, "Tubular body #44 is formed of a shape-memory material, for example, a nickel titanium alloy generally referred to by the acronym “nitinol”") and an outer layer (coating of radiopaque material, ¶ 0026, Figs. 2-3, #46) controlling the radiopacity of the band (¶ 0026, wherein the inner layer covers an entire inside surface of the outer layer (Fig. 3), wherein [10] the inner layer comprises a superelastic material (¶ 0025, "Tubular body #44 is formed of a shape-memory material, for example, a nickel titanium alloy generally referred to by the acronym “nitinol”," wherein nitinol is a superelastic material [as interpreted in light of the instant specification ¶ 0016]), wherein [11] the outer layer comprises a coating deposited on the first layer (¶ 0026, "coating #46 of radiopaque material, such as platinum, iridium, tungsten, tantalum, gold, or alloys thereof, or any other suitable radiopaque material, is disposed in bands on outer surface #50 of tubular body #44").  

Regarding claim(s) 14, Brown (US 2012/0046575) teaches that the radiopaque material (radiopaque marker, ¶ 0026-0027, Fig. 1, #28 #30: ¶ 0026, "markers #28, #30 are preferably made of a radiopaque metal such as gold or tantalum, but may be made of any suitable radiopaque material, such as bismuth or barium") has a thickness between 0.001 and 0.002 inches (¶ 0027, "Generally, the markers have a cross-sectional thickness of…preferably about 0.001 inch [0.025 mm] to about 0.002 inch [0.05 mm]").

Regarding claim(s) 14, McBroom et al. (US 6,277,108 cited on IDS 01/31/2018) teaches that a radiopaque marker band has a thickness of 0.0015 inches or 0.0025 inches or 0.0005 to 0.005 inches (col. 4, lines 54-68, “In one embodiment, the marker band #330 comprises a thin marker band which allows for the marker band to be slittable. In one embodiment, the marker band #330 has a thickness #332 of 0.0015 inches. In another embodiment, the marker band #330 has a thickness #332 of 0.0025 inches. In yet another embodiment, the marker band #330 has a thickness #332 which ranges from 0.0005 inches to 0.005 inches”).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



 /CAROLYN A PEHLKE/ Primary Examiner, Art Unit 3793